Citation Nr: 9928871	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  94-26 017	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
residuals of a head injury, consisting of a decreased 
intelligence quotient, a speech disorder, hearing loss, and 
arthritis of both hips, is well-grounded.  

2.  Whether a claim of entitlement to service connection for 
residuals of a head injury, consisting of headaches, 
dizziness, and loss of memory, is well-grounded.  

3.  Entitlement to service connection for residuals of a head 
injury, consisting of headaches, dizziness, and loss of 
memory.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1963.  
This appeal arises from a February 1994 rating decision, in 
which the RO, among other things, denied service connection 
for residuals of a head injury, to include a decreased 
intelligence quotient, speech disorder, memory loss, hearing 
loss, and arthritis of both hips.  The veteran testified at a 
hearing at the RO in December 1994, and before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in Washington, D.C., in April 1999.  Transcripts of the 
hearings are of record.  

The Board notes that, at the time of the April 1999 hearing, 
the issue certified for appeal was characterized as 
entitlement to service connection for residuals of a head 
injury, consisting of a decreased intelligence quotient, 
speech disorder, memory loss, hearing loss, and arthritis of 
both hips.  The undersigned Board member conducting the 
hearing accepted the issue as characterized based on only a 
preliminary review of the claims folder.  Following a more 
comprehensive review of the claims folder, the Board has seen 
fit to re-characterize the issue on appeal as three separate 
issues as shown on the title page of this decision.  




FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
decreased intelligence quotient and a speech disorder, and no 
competent evidence relates a hearing disorder and arthritis 
of both hips to service; as such, the claim as it relates to 
these disorders is not plausible.  

2.  The claim for service connection for residuals of a head 
injury, consisting of headaches, dizziness and loss of 
memory, is plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury, consisting of decreased intelligence quotient, a 
speech disorder, hearing loss, and arthritis of both hips is 
not well-grounded.  38 U.S.C.A. § 5107(a).  

2.  The claim for service connection for residuals of a head 
injury, consisting of headaches, dizziness, and loss of 
memory is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records do not contain any 
complaint, diagnosis or treatment for a decreased 
intelligence quotient, a speech disorder, hearing loss, or 
arthritis of both hips.  On his preinduction examination in 
May 1961, the veteran reported a history of memory loss or 
amnesia.  Neurological evaluation was normal.  He complained 
of frontal headaches in May 1962, and neurological evaluation 
was normal.  The veteran reported frontal area headaches in 
July 1962.  In May 1963, he reported a pre-service history of 
what the examiner described as a possible convulsive 
disorder; beginning at the age of 14 and continuing until the 
age of 19.  The disorder had again manifested itself three 
years earlier.  He indicated that he sustained a head injury 
at 14 which rendered him unconscious for three days and there 
had been a question of a skull fracture.  The examiner 
speculated that hypoglycemic syncope had occurred.  The 
veteran complained of bifrontal, throbbing, dull headaches 
following blackouts.  Neurological examination was normal.  
The examiner noted a questionable seizure disorder or 
hypoglycemia.  An electroencephalogram was abnormal, non-
focal, and paroxysmal.  On separation examination in June 
1963, the veteran gave a history of frequent or severe 
headache, dizziness or fainting spells, and loss of memory or 
amnesia.  An examiner clinically noted that he sustained a 
skull fracture at the age of 13, when he was struck in the 
head with a baseball bat.  He was unconscious for three days 
with what the examiner concluded was brain concussion 
syndrome.  He had intermittent headaches and dizziness until 
the age of 19.  The headaches began again at age 24 and were 
continuing.  The examiner noted that an April 1963 series of 
x-rays of the skull showed that the pituitary fossa was 
intact.  There was no erosion of the external aspects of the 
posterior clinoid processes, and no evidence of recent trauma 
or increase of intercranial pressure.  There was no x-ray 
evidence of disease.  The diagnosis was questionable 
psychomotor seizure, well-controlled with medication.  

In June 1974, the veteran filed a claim of service connection 
for epilepsy.  The RO denied service connection in August 
1974 and October 1975 rating decisions.  A statement from 
L.C. Herrold, M.D., dated in October 1975 and received at the 
RO in December 1975, indicated that the veteran had been 
receiving medical treatment for epilepsy with grand mal 
symptoms since 1964.  In a December 1975 hearing at the RO, 
the veteran testified that he sustained a head injury when he 
fell from a truck when was 13 years old.  His mother thought 
he had fractured his skull, but he was not taken to a doctor.  
He was an ambulance driver in service, and on one occasion, 
he was involved in a vehicular accident.  His head hit the 
windshield of the ambulance and he lost consciousness.  He 
awoke in a military medical facility and since that time, he 
had been treated for epilepsy and blackouts.  He denied being 
injured by a baseball bat prior to service, and he and his 
father indicated that he had not been subject to blackouts 
prior to service.  The RO awarded service connection for 
psychomotor epilepsy and assigned a 20 percent rating in 
January 1976.  

A VA hospital discharge summary, dated in September 1984, 
shows that the veteran complained of left hip pain, beginning 
four weeks earlier.  The examiner noted that there was no 
history of trauma, injury, or fall.  There was no swelling, 
redness, or palpable cord in the area of the left hip or 
groin.  The assessment was acute bursitis, which the examiner 
opined probably involved the ileopectinal bursa.  

In a May 1993 statement, the veteran, among other things, 
asserted a claim for service connection for residuals of a 
head injury.  He contended that a head injury in service had 
affected his intelligence quotient, and caused speech, 
hearing and vision disorders, and he asserted that he had 
arthritis of both hips which was possibly related to the 
ambulance accident in service.  On VA neurology examination 
in August 1993, the examiner noted that the veteran gave a 
history of sustaining a head injury in a vehicular accident 
during service.  His head went through a windshield, and he 
was unconscious for three to four days thereafter.  He 
subsequently had memory loss and the development of a seizure 
disorder.  Medication controlled the seizures, but the 
veteran indicated that a cognitive disability remained.  The 
examiner noted that the veteran's voice was hoarse, he 
complained of hearing loss and it was reported that he could 
not hear well when numbers were whispered into his ears.  
Following clinical evaluation, the examiner's impression was 
post-traumatic encephalopathy, as well as seizure disorder.  

At an RO hearing in December 1994, the veteran testified 
that, he began having seizures three days after being 
discharged from a military medical facility following a head 
injury he sustained in service.  He was limited to light 
duty.  The veteran indicated that he had a stroke in 1982 and 
had had slurred speech since that time.  He had had seizures 
since his head injury in service, and his wife explained 
that, he had fallen eleven years earlier, injuring his hip.  
The veteran stated that a physician at York Hospital in York, 
Pennsylvania (York Hospital), related the stroke to his 
seizures.  The veteran testified that he noticed a hearing 
loss after his head injury.  His memory loss was manifested 
in connection with seizures.  He added that, after 30 days of 
treatment at York Hospital, he underwent rehabilitation which 
restored his intellectual functioning to a third grade level.  

On VA neurology examination in February 1996 by the same VA 
examiner who evaluated him in August 1993, the veteran 
complained of multiple symptoms which he related to his head 
trauma, including memory loss, partial complex seizures, and 
hearing loss.  Following clinical examination, the examiner's 
impressions included encephalopathy, which was thought to be 
post-traumatic, along with a seizure diaphysis.  

On VA orthopedic examination in March 1996, the veteran gave 
a history of aching pain in his hips, primarily on the left 
side, beginning about 15 years earlier.  He indicated that 
the onset of the hip pain was insidious and was without any 
precipitating event of which he was aware.  Following 
clinical evaluation, the diagnosis was recurring left hip 
arthralgia of unclear etiology.  The examiner opined that 
there was possible recurring bursitis of the hip.  

On VA psychiatric examination of the veteran in March 1996, 
the examiner indicated that no medical records of the veteran 
were available for review.  The veteran gave a history of 
head injury in service, and reported that he was receiving 
disability compensation from the Social Security 
Administration.  Following the veteran's recitation of his 
medical history and clinical evaluation, the examiner's 
assessment was of organic damage to the veteran's brain, with 
marked memory impairment.  The examiner opined that it was 
difficult to relate the veteran's current brain pathology to 
an accident in service because he had sustained so many other 
seizures with head injuries since 1963.  Diagnoses included 
dementia due to head trauma, head injury, and seizure 
disorder.  

On VA general medical examination of the veteran in March 
1996, his complaints included aches and pains in all his 
joints.  Following clinical evaluation, diagnoses included 
seizure disorder secondary to head injury while the veteran 
was in the service, traumatic encephalopathy with loss of 
memory at one time, and possible degenerative joint disease 
was suspected.  The examiner noted that x-rays of the hips 
showed no evidence of osteoarthritis.  

At a hearing in April 1999 before the undersigned member of 
the Board, the veteran testified that, after his ambulance 
accident in service, his body was sore all over, including 
his hips.  He asserted that doctors told him he had sustained 
trauma to his hips, and that his hearing loss was related to 
a concussion.  The veteran denied that he sustained a pre-
service head injury.  The veteran's son testified that he was 
5 years old at the time of the ambulance accident in service 
and had been taken to his father in the hospital.  The 
veteran's son explained that his father was "all bandaged 
up".  The veteran indicated that a physician at a VA clinic 
in Camp Hill, Pennsylvania told him that he had psychiatric 
symptoms related to the ambulance accident in service.  On 
three occasions, he experienced a complete loss of memory.  
He had had many seizures resulting in head injury since the 
ambulance accident in service, and some of his medical 
treatment occurred at Harrisburg Hospital in Harrisburg, 
Pennsylvania.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order for a claim 
for service connection to be well-grounded, there must be 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a preexisting injury or disease will 
be considered to have been aggravated by service, where there 
is an increase in disability during such service unless there 
is clear and unmistakable evidence that the increase in 
severity is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  


Whether a Claim of Entitlement to Service Connection for
Residuals of a Head Injury, Consisting of a Decreased
Intelligence Quotient, a Speech Disorder, Hearing Loss
And Arthritis of Both Hips, is Well-Grounded

The veteran is contending that he sustained a head injury 
during service, and that he currently has identifiable 
residuals of that injury which include a decreased 
intelligence quotient, a speech disorder, hearing loss and 
arthritis of both hips.  However, the record does not include 
medical diagnoses of a decreased intelligence quotient and a 
speech disorder, and the veteran is not competent to provide 
a medical diagnosis.  See Layno, supra.  Therefore, the first 
requirement of Caluza (competent medical evidence of current 
disability) is not present with respect to the residuals of a 
head injury consisting of a decreased intelligence quotient, 
and a speech disorder.  With respect to a hearing loss and 
arthritis of both hips, the medical evidence includes a VA 
examiner's August 1993 report that the veteran could not hear 
well when numbers were whispered into his ears, and diagnoses 
including left hip arthralgia of unclear etiology, recurring 
bursitis of the hip and possible degenerative joint disease.  
However, what is absent are medical opinions relating a 
hearing loss and pathology of the veteran's hips to service.  
The veteran is not competent to provide such medical 
opinions.  See Layno, supra.  The third requirement of Caluza 
(medical evidence of a nexus between the in-service injury or 
disease and the current disability) is not present with 
respect to a hearing loss and arthritis of the veteran's 
hips.  Collectively, any residuals of a head injury 
consisting of a decreased intelligence quotient, a speech 
disorder, hearing loss, and arthritis of both hips have 
either not been medically diagnosed or have not been related 
to the veteran's service by a competent medical opinion.  
Accordingly, the Board concludes that the claim of service 
connection for residuals of a head injury, consisting of a 
decreased intelligence quotient, a speech disorder, hearing 
loss, and arthritis of both hips is not well-grounded and 
must be denied.  


Whether a Claim of Service Connection for Residuals of
A Head Injury, Consisting of Headaches, Dizziness,
And Loss Of Memory, is Well-Grounded

The service medical records show that the veteran reported a 
history of memory loss or amnesia on preinduction and 
separation examinations.  He complained of headaches during 
service.  He already has service connection for psychomotor 
epilepsy. The physician's clinical summary and evaluation on 
the service discharge examination clearly and unmistakably 
establishes the pre-service existence of a skull fracture 
with associated headaches, dizziness, and loss of memory.  
The skull fracture prior to service left identifiable 
residuals which are currently manifest.  The first Caluza 
requirement is met.  The veteran is competent to report that 
he was involved in a motor vehicle accident in service and 
that he had headaches, dizziness, and loss of memory during 
service and thereafter.  The second Caluza requirement is 
met.  Inasmuch as this particular issue arises in an 
aggravation context and there were symptomatic manifestations 
of the pre-service skull fracture during service, and these 
symptoms are currently being medically referenced on 
examinations, the third Caluza requirement is met.  The claim 
is well-grounded and is in an proper status for additional 
development on the merits.  


ORDER

The claim for service connection for residuals of a head 
injury, consisting of a decreased intelligence quotient, 
speech disorder, hearing loss, and arthritis of both hips is 
not well-grounded and the appeal as to this issue is denied.  

The claim of service connection for residuals of a head 
injury, consisting of headaches, dizziness, and loss of 
memory is well-grounded, and to this extent, the appeal as to 
this issue is granted.  


REMAND

Given the present record, it is unclear whether residuals of 
a pre-service skull fracture, consisting of headaches, 
dizziness and loss of memory, increased in severity during 
service, and the Board concludes that medical evaluation is 
required to resolve this question.  

Additionally, the veteran has indicated that he has received 
pertinent medical treatment from private medical facilities 
including Harrisburg Hospital and York Hospital and VA 
facilities, including the VA clinic in Camp Hill, 
Pennsylvania.  He has also reported that he is receiving 
disability benefits from the Social Security Administration.  
Records of pertinent private and VA medical treatment and 
Social Security Administration records should be associated 
with the claims folder.  

Accordingly, the claim is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who 
have treated him for residuals of a head 
injury, to include headaches, dizziness, 
and loss of memory, since service.  After 
obtaining any necessary releases, 
complete copies of all clinical records 
identified, which have not been 
previously associated with the claims 
folder, should be obtained.  

2.  The RO should also contact the Social 
Security Administration and determine 
whether the veteran is currently 
receiving disability benefits.  If so, 
the RO should obtain copies of any Social 
Security Administration decision awarding 
disability benefits to the veteran and 
all medical records upon which such 
decision was based.  

3.  After the above referenced records 
have been obtained, the veteran should be 
scheduled for a VA neurological 
examination to determine the current 
manifestations of residuals of a pre-
service skull fracture.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  The examiner 
should furnish an opinion in response to 
the following question:  Is it at least 
as likely as not that residuals of a pre-
service skull fracture consisting of 
headaches, dizziness, and loss of memory 
increased in severity during service?  

4.  Following completion of the foregoing 
development, the RO should review the 
claim and determine whether it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






